Case: 15-51231      Document: 00513721909         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-51231
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL JESUS BUZANI-MUNOZ, also known as Jesus Manuel Buzani-
Munoz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1207-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Manuel Jesus Buzani-Munoz
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir.), cert. denied, 136 S. Ct. 533 (2015). In Martinez-
Lugo, 782 F.3d at 204-05, we held that an enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) for a prior felony conviction of a drug trafficking offense is



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51231   Document: 00513721909    Page: 2   Date Filed: 10/18/2016


                               No. 15-51231

warranted regardless whether the conviction for the prior offense required
proof of remuneration or commercial activity. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2